DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority to provisional U.S Application No. 62/827,266, filed on April 1, 2019.

Examiner’s Note
Applicant's amendments and arguments filed 2 December 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 2 December 2021, it is noted that claims 1, 15, and 20 have been amended. Support can be found for the inclusion of benzoic acid (pg 6, lns 5-8) and the inclusion of sodium benzoate (pg 6, lns 1-8). Support can be found for the quantities in application 15/892,515 which is incorporated by reference. No new claims or new matter has been added.

Status of the Claims
Claims 1-2, 4-18, and 20-22 are pending.
Claims 1-2, 4-18, and 20-22 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 4-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US20050019379A1) in view of Sheehan (US20140004307A1) in view of Blieszner et al. (US5648083A) in view of Jiao et al. (US 2017/0173162) in view of Koenig et al. (US 2002/0169149) in view of Bogdanski et al. (US 6,083,854).
The Applicant claims, in claim 1, a wet wipe comprising a substrate and a lotion wherein the lotion comprises water (about 95% to about 99.9%), an odor reducing composition comprising a natural extract which is magnolia extract, and benzoic acid (0.0612-0.084) and sodium benzoate (0.024-0.072), wherein the acid is greater in amount than the benzoate, wherein the lotion has a pH from about 3.6 to about 4.2, wherein the substrate comprises about 14.5% to about 100% of cotton, and wherein the cotton is devoid of chlorine. Claim 1 further requires the benzoic acid to be derived in situ from the sodium benzoate. However, this is a product-by-process limitation, does not change the physical structure of the claimed composition, and is given minimal patentable weight (See MPEP 2113). Claim 2 requires the substrate further comprise viscose (about 5-50%). Claim 4 is towards a package that comprises a communication disclosing that the substrate comprises cotton and/or is devoid of chlorine. Claim 5 
Lange teaches a wet wipe comprising a substrate and one or more botanical compounds in a liquid formulation [0001, 0011, 0013, 0062-0064]. Lange teaches wherein the botanical compound is an agent that inhibits the growth of S. epidermis, C. albicans, P. mirabilis, and P. aeruginosa [0038]. The liquid solution or formulation can be any liquid [0026, 0071], which can be absorbed into the wet wipe and may include C. albicans) that causes malodors [0031, 0038]. Lange teaches wherein a stack of folded wet wipes may be placed in the interior of a container, such as a plastic tub, to provide a package of wet wipes for eventual sale to the consumer [0028]. Lange also teaches wherein the liquid formulation comprising the botanical compound [0063-0064], when used in combination with a wet wipe, comprises the botanical compound in an amount of from about 0.01 % (by total weight of the liquid formulation) to about 50% (by total weight of the liquid formulation) wherein the remainder is the liquid formulation (i.e. water) [0063-0064]. Regarding the substrate, Lange teaches the wipe can be made of synthetic or natural fibers wherein some examples include polymeric microfibers, cellulosic fibers, and wood pulp fibers wherein microfibers, for example, can be present in 20-100%, thus indicating more than one fiber can be used in the wipe [0022-0024].
Lange does not teach including magnolia extract, benzoic acid, or sodium benzoate. Lange does not teach wherein the lotion comprises from about 95% to about 99.9% of water, a pH from about 3.6 to about 4, or wherein the substrate comprises about 14.5% to about 100% cotton (that is devoid of chlorine). Lange does not teach wherein the substrate comprises from about 55% to about 85% polyester by weight of 
Sheehan teaches a fibrous web structures useful for, for example, wipes useful on hard surfaces and/or the skin [0022] wherein said wipe can further comprise a lotion comprising water with at least about 50% to no more than about 95% water by weight [0034]. Sheehan also teaches wherein the pH of the composition may be from about pH 3 to about pH 9 [0092]. Regarding the fibers, Sheehan teaches fibers selected from cotton, polyester, rayon (viscose), lyocell, wood pulp, and polypropylene can be used for a cleaning wipe in any combination from 20-80% [0058-0061 and 0078]. For example, polypropylene, which is a synthetic fiber similar in use to polyester, can be used in combination with viscose fibers, a natural fiber similar in use to cotton, in a ratio of 60:40 or 80:20 [0063, 0078]. 
Blieszner teaches a personal care composition in the form of a wipe that is useful for treating the skin comprising a lotion [Col 1, line 7-11] that contain at least about 80% water [col 4, line 30-35]. Blieszner also teaches that it is generally desired in personal cleansing or treating compositions to adjust the pH of the composition to that or near that of skin [Col 8, line 25-30]. Blieszner teaches that the pH will typically be adjusted as may be necessary to provide the composition with a pH of from 4 to 7, more preferably from 4.5 to 6.5 [Col 8, line 25-30].
Jiao teaches that Magnolia officinalis has been used in traditional Chinese medicine for a variety of uses including as an antimicrobial, anti-inflammatory, and antifungal agent [0009-0010]. Jiao further teaches that extract from magnolia stem bark is effective against C. albicans and other bacteria [0093].

Koenig teaches that it has been discovered that when one or more proton donating agents are combined with an alkyl phosphate anionic surfactant, numerous microorganisms are inactivated [0007]. Said antimicrobial composition can be used water as a carrier and a woven or nonwoven substrate [0007]. The benefit of the antimicrobial composition is that it is substantially non-irritating to the skin of the user, is highly effective, and can be used in wet wipes [0007]. Specifically, the proton donating agent can be benzoic acid (claim 5) and can be used in amounts of from about 0.01-10 wt% [0048].
It would have been prima facie obvious to skilled artisan to prepare the composition of Lange wherein the wet wipe comprises a substrate and a liquid formulation, wherein the liquid formulation comprises the combination of water and an odor reducing composition comprising a botanical compound that is effective against C. albicans, which is also used as an odor reducing botanical compound by inhibiting bacteria that causes malodors. The liquid can further comprise an emollient such as glycerin, as required in claim 9. It would have been obvious to look to Jiao, which teaches that magnolia extract is a potent antifungal and antimicrobial against C. albicans, to include in the composition of Lange, which is open to any agent that is C. albicans. In the instant application, the odor reducing composition requires only magnolia extract and water, which is considered inert, therefore the odor reducing ability is interpreted as solely being derived from the marigold extract. It is noted that "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
It would have been obvious to further include sodium benzoate (0.1-4%) to stabilize the formulation and to impart antimicrobial properties, as taught by Bogdanski. prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Lange teaches whereas the liquid may contain antimicrobials and also preservatives (stabilizing agents), therefore it would have been obvious to modify the composition of Lange with Bogdanski and Koenig.
Regarding the amount of benzoic acid and sodium benzoate, the ranges in the prior art overlap with those of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Thus, in lieu of evidence of an unexpected result of critical range, the skilled artisan would have found it obvious to optimize the amount of each agent, as required in the instant claims.
Regarding the pH, based on Blieszner, it would have been obvious to incorporate a pH buffering system to adjust the pH of the composition as may be necessary to that or near that of skin (from 4 to 7), which overlaps with the claimed range of from 3.6-4.2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior 
Since Lange teaches a substrate can comprise any natural or synthetic fibers, it would have been obvious to select fibers taught by Sheehan, which is also towards fibrous wet wipes, wherein the fibers can be selected from cotton, polyester, rayon (viscose), lyocell, wood pulp, and polypropylene, among others, in any combination thereof from 20-80%. Sheehan does not teach the cotton as being chlorinated, therefore for purposes of examination and in lieu of evidence to the contrary, the cotton of Sheehan is presumed to not further include chloride.
Regarding instant claims 11 and 17, Lange does not teach using the malodor test to measure the odor of the wipes, however the prior art composition comprising magnolia extract and water in the form of a wipe comprises only the elements set forth in the instant claim. Therefore the odor intensity of said wipe is presumed to meet the limitations of claims 11 and 17 (see MPEP 2112.01 (II)).
Regarding claims 6, 10, 12, and 15-18, Lange teaches the composition can suitably comprise preservatives, fragrances, and perfumes. A positive recitation of said elements renders it obvious to omit or remove said elements from the composition. As such, it would have been obvious to include a pH buffer and also to exclude fragrance or perfume. Claims 1-2, 4-8, 10-12, 14-18, and 20-22 are accordingly rejected as obvious over the prior art above.

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that the claims have been amended to require the inclusion of benzoic acid and sodium benzoate, which is not taught by the prior art.
In response, the above rejection has been modified to reflect the Applicant’s amended claims.

Claims 1-2, 4-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US20050019379A1) in view of Sheehan (US20140004307A1) in view of Blieszner et al. (US5648083A), in view of Jiao et al. (US 2017/0173162), in view of Koenig et al. (US 2002/0169149) in view of Bogdanski et al. (US 6,083,854), in view of Cosmeticsinfo.org (https://cosmeticsinfo.org/ingredient/sorbitan-caprylate).
See above for a description of claims 1-2, 4-8, 10-12, 14-18, and 20-22. Claim 13 further specifies wherein the lotion further comprises sorbitan caprylate.
Lange, Sheehan, Blieszner, Jiao, Koenig, and Bogdanski, as applied supra, are herein applied in its entirety for their teachings of a wet wipe comprising a fibrous substrate.
Lange does not teach wherein the lotion further comprises sorbitan caprylate.
Cosmeticsinfo.org teaches that sorbitan caprylate is commonly used in cosmetics and personal care products as a surfactant (overview).
.

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613